Exhibit 10.6
 
OFFICER EMPLOYMENT AGREEMENT
 
This Agreement is entered into as of February 1, 2013, between Marc Spezialy
(“Officer”), and ROCKDALE RESOURCES CORPORATION (“Company”).
 
During the term of this Agreement, Officer agrees to perform for the Company as
the Chief Executive Officer and Chief Accounting Officer.  The Officer will
assist the Company with certain responsibilities typically performed by the CEO
and CAO, including financial planning, budgeting, investor relations,
preparation of SEC reports and other administrative responsibilities.
 
During the term of this Agreement, the Company shall pay Officer $10,000 a
month, to be paid semi-monthly on the 15th and last day of the month, and will
reimburse all reasonable out-of-pocket expenses.
 
This Agreement shall commence on the date hereof and shall remain in effect
until terminated by either party.
 
Either party may terminate this Agreement at any time for any or for no reason
by giving thirty (30) days’ written notice of termination to the other party.
 
The Company may immediately terminate Officer’s engagement for Cause upon
written notice of termination to Officer, with the particular Cause being
specified in such notice.  “Cause” means any of the following in the Company’s
judgment: (a) Officer’s conduct, failure or omission which has, or may have, an
adverse effect on the Company; (b) Officer’s act or acts amounting to gross
negligence or willful misconduct to the detriment of the Company; or
(c) Officer’s fraud or embezzlement of funds or property.
 
ROCKDALE RESOURCES CORPORATION
 
/s/ John Barton
___________________________________
John Barton, Chairman
OFFICER
 
/s/ Marc Spezialy
___________________________________
Marc Spezialy
 



 
 
 
 

